Citation Nr: 1416747	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-00 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the service-connected Type II Diabetes Mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued a 20 percent rating for diabetes mellitus.  In March 2010, a Board videoconference hearing was held.  A transcript of the hearing has been associated with the record.  In August 2010, this matter was remanded for additional development.

The matter of service connection for ischemic heart disease was granted in a November 2011 rating decision.  Accordingly, that issue is no longer on appeal before the Board.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's diabetes mellitus is shown to require insulin and a restricted diet, but has not been shown to require regulation of activities.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Code 7913 (2013).    



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in May 2007.  An additional letter was sent in August 2008, which contained the pertinent rating criteria under the applicable diagnostic code to establish a higher rating for diabetes mellitus.   

VA has obtained service treatment records, assisted the Veteran in obtaining evidence (including VA and private treatment records), provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board, the transcript of which is of record.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.





II. Analysis

The Board has reviewed all the evidence in the Veteran's paper and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

As an initial matter, the Board notes that service connection is already in effect for ischemic heart disease and diabetic neuropathy of the bilateral lower and bilateral upper extremities, rated separately and not part of the current appeal.  Service connection is also in effect for erectile dysfunction; however, it does not meet the criteria for a compensable evaluation and remains part of the diabetic process.  38 C.F.R. § 4.115b. 

The Veteran's service-connected diabetes mellitus is currently rated as 20 percent disabling under 38 C.F.R. § 4.119, Code 7913.  Under this Code section, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to diabetic care providers, plus complications that would not be compensated if separately evaluated.  Id.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would not be compensated if separately evaluated.  Id.

At the outset, the Board finds there is no dispute the Veteran's service-connected diabetes mellitus has required the use of oral medications and insulin for control.  What is in question, however, is whether the Veteran has a regulation of activities.

Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the service-connected diabetes mellitus more closely approximates the criteria for the current 20 percent rating and does not warrant an increased rating as a regulation of activities has not been shown by a preponderance of the evidence.  38 C.F.R. § 4.7.

Notably, private treatment records dated from May 2000 reveal the Veteran was encouraged to exercise and engage in physical activity.  In May 2000, the assessment was "Type II diabetes.  We will attempt diet and exercise control."  In February 2005, the Veteran reported exercising "fairly vigorously" cutting wood, stacking wood, doing yard work, and removing snow.  A November 2006 record noted that the Veteran walked his dog every day.  In February 2009, the Veteran's goal was to begin using his stationary bike.  In May 2009, positional vertigo limited exercise, not diabetes.  In August 2009, he exercised three times per week, which included splitting wood and stationary bike.  In November 2009 and December 2009, the Veteran was doing well with physical activity.  He exercised by splitting wood, using a stationary bike, and participating in an aquasize class two times a week.  In January 2010, his goal was to add in one more day of swimming.  In March 2010, the Veteran was counselled on the benefits of exercise.  He was at that time exercising in a heated pool twice per week.  In June 2010, the Veteran increased his aquasize class to three times per week and was encouraged to do yard work on top of this as tolerated.

On August 2007 VA general medical examination, the examiner noted that the Veteran was on insulin and had had no hospitalizations or episodes of ketoacidosis.  The Veteran reported trying to follow a diabetic diet.  There was no indication diabetes caused a regulation of activities.

In March 2008, the Veteran's private internist (Dr. N.A.) submitted a physician's statement.  She checked the box under the evaluation section indicating that the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities; however, the physician failed to provide specific information regarding regulation of activities in the Remarks section as directed.  

Dr. N.A. then submitted a statement in March 2009 "to clarify [the Veteran's] restriction on activities due to issues with his health."  She noted that he had severe neuropathy due to his diabetes mellitus, which had resulted in problems with his equilibrium, balance, and dexterity, and restricted the type of activities he was able to perform.  She indicated that his activity restrictions included climbing roofs, ladders, or trees and that he could not cut down trees, ride a two-wheeled bicycle or motorcycle, or operate any machinery that required dexterity and balance.

In March 2010, the Veteran testified that regulation of activities was required to control his diabetes.  He stated that "part of that is regular exercise, but the problem with a lot of the exercises is the neuropathy."  BVA Transcript at 4.  He further testified that he while he had problems with balance and walking, he was going to participate in aerobic activity a few times per week.  BVA Transcript 4, 5.   He stated that he had been advised not to cut trees or get on roofs and also to avoid activities that involve balancing.  BVA Transcript at 9.  

On October 2010 VA diabetes examination, the examiner noted that the Veteran's current treatment plan included both insulin and oral medication.  The Veteran denied symptoms of diabetic complications, including peripheral vascular disease, visual disorders, diabetic nephropathy, skin disorders, and gastrointestinal disorders; however, he indicated that he experienced dizzy spells, pain and loss of sensation in his bilateral lower legs, frequency, urgency, and erectile dysfunction.  It was noted that there was no history of diabetes related hospitalization or surgery.  Additionally, the examiner specifically noted that the Veteran was not restricted in his ability to perform strenuous activities and that there had been no episodes of hypoglycemia reactions or ketoacidosis.  The examiner indicated that the evidence did not show visual impairment, kidney disease or other diabetic conditions.

After a review of the evidence, the Board finds that a preponderance of the evidence is against a finding that the Veteran meets the "regulation of activities" criterion necessary for a 40 percent (or higher) rating for diabetes.  In this regard, the Board notes that August 2007 and October 2010 VA examiners found that the Veteran was not restricted in his ability to perform activities due to his diabetes.  These opinions were by examiners who possess the requisite medical expertise needed to comment on the effects of the Veteran's diabetes.  Additionally, they were based on an examination of the Veteran and a review of his medical history.  These opinions, therefore, are entitled to more probative weight.  

The Board acknowledges the March 2008 statement from Dr. N.A. noting that regulation of activities was required for the Veteran's diabetes mellitus.  However, this provider did not explicitly delineate the activities which were regulated in order to manage the diabetes.  Moreover, in a later statement (dated in March 2009), this provider clarified that it was the severe neuropathy (for which a separate rating is in effect) that resulted in problems with his equilibrium, balance, and dexterity, and restricted the type of activities he was able to perform.  Accordingly, the Board does not find the March 2008 statement from Dr. N.A. persuasive on the question of whether the diabetes mellitus alone required a regulation of activities.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Based on the foregoing, there is no evidence of record to support an increase to 40 percent disabling.  Specifically, there has been no persuasive evidence showing that the diabetes mellitus more nearly approximates a disability picture that includes a required regulation of activities.  38 C.F.R. § 4.119.  In light of the above, there is no basis for assignment of an evaluation, to include "staged" ratings, other than the 20 percent disability rating which has been assigned.  38 C.F.R. § 4.7.

The Board has also considered whether an extraschedular rating is warranted.  Here, the evidence shows that the Veteran is currently being compensated with a 20 percent rating for diabetes.  The rating criteria (specifically the criteria under Code 7913) describe the Veteran's symptomatology in that they address the manifestations of his diabetes, including restriction of diet and a requirement of insulin.  Although the Veteran has indicated that he is restricted in his activities, it was found on clinical examination that such restriction was not required.  Accordingly, the symptoms and associated impairment of the Veteran's diabetes are entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals involving an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). The evidence of record shows that TDIU was granted effective from February 2008.  See Rating Decision dated in June 2009.  TDIU was rendered moot as of that date. The Board considered whether TDIU was warranted prior to 2008; however, there was no evidence the Veteran was unemployable due solely to his diabetes. The Veteran was working as a police officer until retirement in 1991 and then worked part-time as a security officer until 2005.  According to the Veteran, "the main reason he cannot work is because he does not work well around people" and because "his feet are numb and sometimes he has problems standing for prolonged periods of time."  See August 2007 VA examination report.  In March 2010, the Veteran testified that he could not work because he could not sit, stand, or sleep for any period of time without pain.  Hence, further consideration of TDIU is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for the service-connected Type II Diabetes Mellitus with erectile dysfunction is denied.  


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


